         Case 8:19-cr-00061-JVS Document 368 Filed 10/27/20 Page 1 of 1 Page ID #:5573
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    October 27, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                         Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                              X              X



 Proceedings:        TELEPHONIC STATUS CONFERENCE


      Cause is called for hearing telephonically with the defendant, his counsel, and counsel for
the Government present. The defendant has a waiver on file and personally consents to a
telephonic hearing.

      Court and counsel confer. The Court sets the trial as to Counts 1-10 for February 23,
2021 at 8:30 a.m. The date for the remaining counts to be set agreed upon by counsel in
October 2021. Counsel for the Government to submit a stipulation and/or proposed order.




                                                                                                              :       10

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
